Title: [June 3. Wednesday. 1778.]
From: Adams, John
To: 


      On this Day We sent the following Letters.
      
       
       
       
        
         
          Commissioners to John Paul Jones
         
         
          Sir
          Passi June 3. 1778
         
         We have received sundry Letters from Lt. Simpson, and sundry Certificates from Officers and others, concerning his Behaviour in General, and particularly upon that Occasion, in which he is charged with disobedience of Orders....Without giving or forming any decided
         Opinion concerning his guilt or innocence of the Crime laid to his charge, We may venture to say that the Certificates We have received are very favourable to his Character, and at least afford reason to hope, that he did not mean to disobey his orders.
         Be this however, as it may, We are constrained to say, that his confinement on board any other Ship than the Ranger, and much more his Confinement in a Prison on Shore, appears to Us to carry in it, a degree of Severity, which cannot be justified by reason or Law.
         We therefore, desire, you would release Mr. Simpson, from his imprisonment, and permit him to go at large, on his Parole to go to Nantes, there to take his passage to America, by the first favourable Opportunity, in order to take his Tryal by a Court Marshall.
         We request you to transmit Us, as soon as possible, an Account of what is due to Lt. Simpson, according to the Ships Books for Wages.
         An Application has been made to Us, in behalf of Mr. Andrew Fallen, one of the Prisoners lately made by you, and his case represented, with such Circumstances, as have induced Us to request you, to let Mr. Fallen go, where he will, after taking his Parole in Writing, that he will not communicate any intelligence which may be prejudicial to the United States, that he will not take Arms against them during the War, and that he will surrender himself Prisoner of War whenever called upon by Congress, or their Ministers at Paris. We are, Sir, your most obedient Servants.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams.
          John Paul Jones Esqr. Captain of the Ranger.
         
        
       
      
      
       
       
       
        
         
          Commissioners to Thomas Simpson
         
         
          Sir
          Passi June 3. 1778
         
         We have received several Letters from you, and several Certificates from Officers and others, respecting your Behaviour in general, as well as particularly relative to the Charge of Disobedience of orders, for which you have been confined.
         It would be improper for Us, to give any Opinion concerning this charge, which is to be determined only by a Court Marshall: But We have requested Captain Jones to sett you at Liberty upon your Parol to go to Nantes, there to take your Passage to America, by the first favourable Opportunity, in order to take your Tryal by a Court Marshall. We are, Sir, your humble Servants
         
          B. Franklin,
          Arthur Lee,
          John Adams.
          Lt. Simpson of the Ranger.
         
        
       
      
      The Representations in favour of Simpson and against Jones, were very strong. His whole Ship was against the Captain, with a surprizing Unanimity, and although Jones was evidently one of Franklins Party both among the French and Americans, yet his Conduct was so evidently wrong in some Instances, and so dubious in others that Franklin could not refuse his Signature, to all the decisions of his Colleagues concerning him.
      Jones had obtained the Command of the Ranger, under the Auspices of Mr. Robert Morris in Philadelphia, and I understood carried Letters to Mr. Deane and Dr. Franklin, which upon his first Arrival in France he carried to Paris. They introduced him to their friends among the French and Americans, particularly to Mr. Williams, and he was so universally considered as the Partisan of Deane and Franklin, that as soon as he had made a Prize of an English Ship of War the Drake, the Cry of Versailles and the Clamour of Paris became as loud in favour of Monsieur Jones as of Monsieur Franklin and the Inclination of the Ladies to embrace him almost as fashionable and as strong. Jones’s personal Behaviour to me was always, to the time of his Death as civil and respectful as I could wish: But I suppose that means were found to insinuate into him that the refusal of his Draught and the Lenity to Lt. Simpson were the Effects of my Uniting with Mr. Lee against Mr. Franklin, although Franklin had agreed to both. The Impressions he received from that Party I suppose were the cause of his impertinent Enquiries after my Conduct in Holland and his Wish that I was in America expressed in a Letter to Mr. Dumas which was published in the Portfolio at Philadelphia a few Years ago. What became of Lt. Simpson I know not, but I have always thought that the arbitrary Conduct of Jones was the cause of great Injustice to him.
      
       
       
       
        
         
          Commissioners to Gabriel de Sartine
         
         
          To his Excellency Monsieur De Sartine at Versailles.
          Passi June 3. 1778
         
         We have the honour of inclosing to your Excellency, an Account of Duties paid by the Agent for necessary Supplies to the Ship of War the Boston, in the Port of Bourdeaux. As these duties are very heavy, and the payment of any Duties on mere Supplies to Ships of War, as on Merchandizes exported, appears to Us uncommon, We beg the favour of your Excellency to give such orders, relative to it, in all his Majestys Ports, as may regulate this, for the future.
         The Captain of the Ship of War the Ranger, belonging to the United States, has We understand, put his Prizes into the hands of the Intendant or Commandant at Brest, and no Account has been rendered of them, to the Public Agent or to Us. We are also given to understand, that in Consequence of this proceeding, very heavy Fees are to be paid upon the Sale of them. As the Transaction is altogether improper, We must trouble your Excellency for an order to the Commandant to deliver them, without delay, or extraordinary Charges to the Public Agent, Mr. Schweighauser of Nantes or to his order.
         It would give Us Satisfaction to annoy our Ennemies, by granting a Letter of Marque, as is desired, for a Vessell fitted out at Dunkquerque, and as it is represented to Us, containing a mixed Crew of French, Americans and English: But if this should seem improper to your Excellency, We will not do it. We have the Honour to be &c. 
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams.
         
         
          40 Coats for Marines Do. Waistcoats and Breeches—260 Outside Jacketts—250 inside—260 Pair of Breeches—66 Blankets—330 Pr. of Shoes—108 Hatts—108 Caps—Duties paid on the whole seven hundred and ninety Livres.
         
        
       
      
      
       
       
       
        
         
          To John Bondfield
         
         
          Sir
          Passi June 3. 1778
         
         Two days ago I had the pleasure of your Letter of the 26 May inclosing an Account of Cash and Payments made to and for me, at Bourdeaux, amounting to 1404 Livres, in which Sum it ought to be remembered, are included the Expences of Captain Palmes, Dr. Noel and Mr. Jesse Deane at Bourdeaux and from thence to Paris, as well as my own, excepting 231 Livres and six Sous paid to Dr. Noel by an order on the Banker at Paris, for the ballance of all Expences.
         Your Letter incloses also an Account of sundry Articles of Merchandizes shipped by you in a Trunk for my Family, to the Amount of 888 Livres and twelve Sous, which Sum together with your Commissions please to charge to the public Account, as you propose, and I will be responsible for the Money here. I am much obliged to you, Sir, for your Care in this Business and am your most obedient Servant
         
          John Adams
          John Bondfield Esqr
         
        
       
      
      
      
      
       
       
       
        
         
          Commissioners to John Bondfield
         
         
          Sir
          Passi June 4. 1778
         
         Your Letters of the 26th and 30th. of May, We have received: the first accompanying the Accounts of Supplies &c. for the Boston; the last inclosing an Affidavit of a Plott against her Safety. Upon looking over the Accounts, We find some Articles, particularly fresh Beef, charged at a very high rate; but We suppose this Article must be dearer at Bourdeaux, than it is at Paris or Nantes, as We depend upon your Attention to procure every Thing, at the most reasonable rate. By the Rangers Account, she was supplied with fresh Beef, at five Sols and an half a pound, whereas in your Account fifteen Sols are charged....Your Bills will be honoured as you have drawn them. We hope, the Boston, before this time is gone. As the Expence of supporting such Ships is very great, they ought not to be in port one moment longer than is necessary.
         As to the Plott: We shall communicate the Affidavit to the Ministry: But in the mean time, We depend upon it, that Captain Tucker will make some Example among the Guilty, on board of his Ship, if there are any, and that the Government at Bourdeaux, will punish any Person, at Land, who shall be found guilty of this Conspiracy or any other like it.
         By all that We can learn there is a Junto of Ennemies in that Neighbourhood, who must be brought to reason by Severity, if nothing else will do. We have the Honor to be, with very great respect, Sir, your most obedient Servants
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams.
          John Bondfield Esqr.
         
         
          P.S. Your Bills are accepted
         
        
       
      
      
       
       
       
        
         
          Commissioners to Gabriel de Sartine
         
         
          Sir
          Passi June 4. 1778
         
         We have the Honor of inclosing to your Excellency, a Copy of a Letter from Captain Whipple of the Providence Ship of War, of Thirty Guns, in the Service of the United States. As she brought no dispatches for Us, the Letter from the Captain, is all her Intelligence. We have the Honor to be with the greatest respect, your Excellencys most obedient &c.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams
          Mr. Le Comte de Vergennes.
         
        
       
      
      On the same day We wrote to Lord North
      
       
       
       
        
         
          Commissioners to Lord North
         
         
          My Lord
         
         The Fortune of War, having again made a Number of British Sea­men Prisoners to the United States, it is our Duty to trouble you with a renewal of our former request, for an immediate Exchange of Prisoners in Europe. To detain unfortunate Men, for months in Prison, and send them, three thousand Miles to make an Exchange, which might take place immediately and on the Spot, is a most grievous and unnecessary Addition to the Calamities of War, in which We cannot believe the British Government will persist.
         It is, with the utmost regret, that We find ourselves compelled to reitterate, to your Lordship, our Remonstrances against your treating the Citizens of the United States, made Prisoners by the Arms of the King of Great Britain, in a manner unexampled, in the practice of civilized Nations. We have received late and authentic Information, that numbers of such Prisoners, some of them Fathers of Families in America, having been sent to Africa, are now in the Fort of Senegal, condemned, in that unwholesome Climate, to the hardest labour, and most inhuman Treatment. It will be our indispensable Duty, to report this to the Congress of the United States of America, and Retaliation will be the inevitable Consequence, in Europe as well as America, unless your Lordship will authorize Us to assure Congress that these unhappy Men, as well as all others of our Nation, who have been treated in a similar manner, shall be immediately brought back and exchanged.
         Most earnestly We beseach your Lordship, no longer to sacrifice the essential Interests of Humanity, to the Claims of Sovereignty, which your Experience must by this time have convinced you, are not to be maintained. We have the Honor to be &c.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams
          To Lord North.
         
        
       
      
     